Citation Nr: 0606887	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  95-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder, including post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from April 1970 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran appealed an August 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2005 order the Court granted a joint motion 
vacating and remanding the Board's August 2004 decision.  
Copies of the joint motion and Court order have been included 
in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint remand indicates that the Board considered a 2004 
report from John W. Scroggins, M.D., a private physician, 
that had not been considered by the RO.  38 C.F.R. 
§ 20.1304(c) (2005).  The joint remand also directs that 
another psychological examination should be conducted to take 
into account all records of medical treatment with respect to 
the veteran's psychiatric disorder.

In light of the above, the appeal is REMANDED for the 
following:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the existence 
and etiology of any currently manifested 
psychiatric disorder(s), which may be 
present.  All indicated studies, tests, 
and evaluations deemed necessary should 
be performed.  The claims file must be 
made available to the examiner for review 
and the examination report must reflect 
that such review is accomplished.  The 
examiner must express an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), as 
least as likely as not (i.e., probability 
of 50 percent) or less likely than not 
(i.e., probability less than 50 percent) 
that any psychiatric disorder(s) which 
may be found on examination is/are 
related to service.  A complete rationale 
for all opinions offered should be 
provided.  

2.  Thereafter, readjudicate the issue on 
appeal with consideration of all the 
evidence including a 2004 report from 
John W. Scroggins, M.D.  If the 
determination remains unfavorable to the 
veteran, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


